ORDER

PER CURIAM.
Defendant appeals from the judgment entered by the trial court finding her guilty of first degree robbery, in violation of section 569.020 RSMo 1994, on which she was sentenced to ten years imprisonment, and of armed criminal action, in violation of section 571.015 RSMo 1994, on which she was sentenced to a concurrent term of three years imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).